UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7748


GEORGE GRANT, JR.,

                  Plaintiff - Appellant,

             v.

DAVID CRENSHAW; JOEY PRESTON; CHRISSY T. ADAMS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     G. Ross Anderson, Jr., Senior
District Judge. (9:08-cv-02696-GRA)


Submitted:    December 15, 2009             Decided:   December 22, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Grant, Jr., Appellant Pro Se.    James Victor McDade,
DOYLE, O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              George     Grant     appeals       the     district       court’s       order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                   The

district court referred this case to a magistrate judge pursuant

to    28   U.S.C.   §    636(b)(1)(B)       (2006).        The     magistrate         judge

recommended that relief be denied and advised Grant that failure

to file timely, specific objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.          Despite    this     warning,      Grant      failed     to    make

specific objections to the magistrate judge’s recommendation.

              The   timely       filing     of     specific      objections           to     a

magistrate       judge’s     recommendation         is    necessary       to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been        warned     of     the     consequences             of

noncompliance.           Wright     v.     Collins,      766     F.2d     841,     845-46

(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Grant has waived appellate review by failing to file specific

objections       after   receiving        proper    notice.          Accordingly,          we

affirm the judgment of the district court.

              We dispense with oral argument because the facts and

legal      contentions     are    adequately       presented     in     the     materials

before     the   court     and   argument       would    not   aid    the      decisional

process.

                                                                                 AFFIRMED

                                            2